Citation Nr: 0916955	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for cervical spondylosis with herniated disc from March 26, 
2004.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1979 to July 1983 
and from March 1984 to October 2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which, in part, granted service connection for cervical 
spondylosis with herniated disc and assigned a 10 percent 
evaluation, effective from November 1, 2001, the day 
following discharge from service.  38 C.F.R. § 3.400(b)(2).  
By rating action in February 2005, the RO assigned an 
increased rating to 20 percent; effective from March 26, 
2004, the date of a VA examination showing increased 
disability.  

In November 2006, the Board, in part, denied an evaluation in 
excess of 20 percent for the Veteran's cervical spine 
disability from March 26, 2004, and he appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In August 2008, the Court, in part, set 
aside the November 2006 Board decision with respect to the 
claim for an initial evaluation in excess of 20 percent from 
March 26, 2004, and remanded the appeal for further 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The November 2006 Board decision was vacated, in part, by the 
Court in August 2008 because the Board failed to provide 
adequate reasons and bases for denying a rating in excess of 
20 percent from March 2004, based on functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court noted 
that while the Board addressed the elements of DeLuca and 
§§ 4.40 and 4.45, it did not adequately explain how the 
Veteran's reported pain through the entire range of motion of 
the cervical spine, described by the VA examiner in March 
2004 as resulting in moderate functional impairment, was 
factored into its decision that a rating in excess of 20 
percent was not warranted.  

A determination of the extent of functional loss is central 
to proper application of the rating criteria and requires a 
thorough examination.  38 C.F.R. § 4.40 states, in part, that 
it is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  As the 
Veteran has not been examined by VA since March 2004, and the 
current issue on appeal involves the severity of his cervical 
spine disability from that date, the Board finds that a more 
current examination should be undertaken.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Historically, it should be noted that the rating criteria for 
the spine were revised twice during the pendency of this 
appeal; effective September 23, 2002 and September 26, 2003.  
In this case, the Veteran's claim was received in January 
2002.  Therefore, on remand, the AMC must consider the claim 
in light of both the former and the revised rating criteria 
to determine which regulation is more favorable to the 
Veteran, and apply the more favorable regulation within the 
confines of appropriate effective dates.  VAOPGCPREC 7-2003 
(November 19, 2003).  Therefore, it is imperative that the 
examiner be provided a copy of all sets of criteria so that 
he/she can enter relevant findings for evaluation purposes.  

Finally, the Board notes that the Veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the Veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim currently on appeal per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
cervical spine disability since March 
2004.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources not 
already of record, and associate them 
with the claims folder.  All attempts to 
procure records should be documented in 
the file, and the Veteran should be 
notified of unsuccessful efforts in this 
regard.  

3.  An up-to-date employment statement 
should be completed by the Veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to his service-connected cervical 
spine disability and the effect it has on 
his ability to carry out his employment 
duties.  If special concessions were made 
by his employer because of his cervical 
spine disability, this information is 
also needed.  If VA is unable to obtain 
this information, the Veteran should be 
so notified and given an opportunity to 
do so.  In addition, the Veteran should 
be advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting interference 
with employment attributable to his 
service-connected disability.  

4.  The Veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
cervical spine disability.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiners for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  In addition, the examiners 
must be provided copies of all revisions 
of the rating criteria for intervertebral 
disc syndrome, so that findings (or the 
lack thereof) comporting with such 
criteria can be made.  The examiners 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the cervical spine.  

II.  Indicate whether the cervical 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the cervical spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the cervical spine since 
March 2004.  The examiner should also 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbance due to the cervical spine 
disability, and how it impacts on motor 
function of the cervical spine.  The 
examiner should: 

I.  Indicate whether the Veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the 
cervical spine disability?  If so, 
indicate the degree of intermittent 
relief he experiences between those 
attacks.  

II.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's disability in accordance with 
the specified criteria.  If the examiners 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
cervical spine disability have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

7.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, the old and revised rating 
criteria for the musculoskeletal system, 
and any additional information obtained 
as a result of this remand.  The AMC's 
consideration should include the 
applicable diagnostic criteria for 
intervertebral disc disease in effect at 
the time of the Veteran's claim as well 
as all revisions.  If the benefits sought 
on appeal remain denied, the Veteran must 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

